Title: To James Madison from Thomas Jefferson, 6 September 1802
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 6. 1802.
Your’s of the 3d. came to hand yesterday. I am content that the questions relative to Commissioners of bankruptcy and dockets should remain until we meet: altho’ I think there are reasons of weight for not leaving the latter for Congress to do, for that would be abandoning it. The repeal of that law has been unquestionably pleasing to the people generally; and having led Congress to it, we owe to them to produce the facts which will support what they have done. It would rally the public opinion again to what is right, should that any where have been shaken by the volumes of misrepresentation which have been published, and shew we are not to be dismayed by any thing of that kind. Perhaps our directions may better go to the district attornies to procure the dockets. They have a right as individuals to demand them. I believe we need ask only the cases determined during the year. This would be very short indeed. I do not sufficiently recollect the particulars of the Snow Windsor to be exact on that subject. But I know that I had not a doubt as to the justice of what we concluded before, nor do I see any thing in mr. Thornton’s letter to create a doubt. We did our duty in ordering the vessel away. The delays which followed were such as the vigilance of no government can prevent: and the treaty at length placed her at liberty. If delays are to be paid for by a government, what have we not to demand from Great Britain? I think with you we should shew our sincerity by prosecuting for the departure of the vessel without a clearance, as far as the laws justify. I have written to mr. Smith to stop the John Adams. The war being returned to it’s former state against Tripoli only, we should reduce our force to what had been concluded on as to that power, as soon as we learn the state of things with Tunis. In the mean time the New York will go on. Mr. Steele’s labours to shew he is agreeable to the Govr. shew pretty clearly the reverse, independent of the Governor’s own evidence. Accept my affectionate esteem & respect.
Th: Jefferson
 

   
   RC (DLC); FC (DLC: Jefferson Papers).



   
   See Thornton to JM, 27 Aug. 1802. On 27 Sept. Thornton wrote Hawkesbury that he had spoken with JM at Monticello about the Windsor case and that JM’s views on the subject had not changed. “He told me plainly that he did not regard the neglect of the Officers of government as founding a just claim for compensation on the government itself; and that in short as the whole proceedings in the pretended condemnation, sale and transfer of that vessel were perfectly irregular and illegal, they formed no bar to the prosecution of the right⟨s⟩ of the original proprietors, which might therefore ⟨be⟩ investigated in a Court of justice, whenever the vessel should return within reach of its jurisdic⟨tion⟩.” Thornton was “unwilling,” he wrote, “to lay any fa⟨rther⟩ stress upon the culpable negligence, if not the intentional misconduct, of the Officers of the Customs at Boston in this transaction, as ⟨they⟩ belong to the party called federal, and as the President might avail himself with alacrity of ⟨an⟩ accusation coming from such a quarter to incr⟨ease⟩ the number of removals from office, which ha⟨s⟩ already sufficiently depressed that party” (PRO: Foreign Office, ser. 5, 35:319–20).



   
   Jefferson to Robert Smith, 6 Sept. 1802 (DLC: Jefferson Papers).


